
	
		I
		112th CONGRESS
		2d Session
		H. R. 5252
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Murphy of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on dimethyl
		  carbonate polymer with 1,6-hexanediol copolymer and
		  2-oxepanone.
	
	
		1.Dimethyl carbonate polymer
			 with 1,6-hexanediol copolymer and 2-oxepanone
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Dimethyl carbonate polymer with 1,6-hexanediol copolymer and
						2-oxepanone (CAS No. 282534–15–0) (provided for in subheading
						3907.99.01)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
